DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 2/26/21, are acknowledged.
	Claims 11 and 14 have been amended.
	Claims 11, 13-14 are pending and are under examination.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11, 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over 7,837,990, US 2006/0078994, in view of US 20090053251, Chen et al., 1988, US 20060057110 and US 20080199956 (all of record).
The ‘990 patent teaches a method of making a pharmaceutical composition comprising dendritic cells for activating NKT cells in vivo comprising providing a dendritic cell and contacting said dendritic cell with alpha-galactosylceramide (i.e. binding it to the dendritic cells, see column 4-5, in particular). The ‘990 patent teaches that the dendritic cells are capable of presenting said alpha-galactosylceramide to NKT cells in the context of CD1d (see column 5 and 8 in particular).  The ‘990 teaches that the composition further comprises cytokines (see column 11 and 13, in particular). The ‘990 patent teaches dendritic cells for in vivo administration can be formulated in a liquid comprising 5% autologous plasma before injection (i.e. adding the dendritic cells to a “preservation liquid”, see column 20, in particular).  Likewise, the ‘994 publication teaches producing a pharmaceutical composition comprising dendritic cells for in vivo use comprising providing a dendritic cell, contacting said dendritic cell with alpha-
The references do not explicitly teach formulating the dendritic cells in 40% plasma and insulin and do not explicitly teach maintaining the dendritic cell composition between 0 and 8 degrees Celcius for between 16 hours to eight days. 
 The ‘251 publication teaches that methods for formulating dendritic cells for in vivo admisntration are known to those of skill in the art, and include suspending (i.e. adding) the cells in autologous plasma and 10% dextrose for administration to a patient (i.e. 90% plasma on a volume basis, see paragraph 121, in particular).  The ‘251 publication teaches that the formulation for administration can include a sterile suspension or solution including stabilizers and cytokines such as IL-2 (see paragraph 122 and 125, in particular).  
The ‘956 publication teaches that cells for therapeutic administration may be stored for a short term period of up to 24 hours at a temperature of 4 degrees C in a medium comprising blood plasma of 50% (see page 1-3, in particular).   The ‘956 publication teaches that it provides a simple and inexpensive method of storing human cells without any problems associated with freezing and thawing (i.e. without storing at less than zero degrees C, see page 1, in particular).  While the ‘956 publication does not explicitly mention dendritic cells, as taught by the ‘110 publication, dendritic cells for in vivo immunization can be suspended in dendritic cell medium (i.e. formulated in a liquid formulation) and kept on ice until injection (i.e. at temperatures of around 4 degrees for short term timeframes, see paragraph 94, in particular).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the plasma concentration in the dendritic cell formulations of the ‘994 publication or the ‘990 patent, and a concentration of greater than 40% would be well within the purview of the ordinary artisan as taught by the ‘995 publication.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, as taught by Chen et al., plasma comprises insulin. Therefore, the liquid formulations comprising autologous plasma made obvious above would comprise . 

Claims 11, 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over 7,837,990, US 2006/0078994, US 20090053251, Chen et al., 1988, US 20080199956 and US 20040041869 (all of record).
The ‘990 patent teaches a method of making a pharmaceutical composition comprising dendritic cells for activating NKT cells in vivo comprising providing a dendritic cell and contacting said dendritic cell with alpha-galactosylceramide (i.e. binding it to the dendritic cells, see column 4-5, in particular). The ‘990 patent teaches that the dendritic cells are capable of presenting said alpha-galactosylceramide to NKT cells in the context of CD1d (see column 5 and 8 in particular).  The ‘990 teaches that the composition further comprises cytokines (see column 11 and 13, in particular). The ‘990 patent teaches dendritic cells for in vivo administration can be formulated in a liquid comprising 5% autologous plasma before injection (i.e. adding the dendritic cells to a “preservation liquid”, see column 20, in particular).  Likewise, the ‘994 publication teaches producing a pharmaceutical composition comprising dendritic cells for in vivo use comprising providing a dendritic cell, contacting said dendritic cell with alpha-galactosylceramide, and formulating said dendritic cells for in vivo administration (see pages 2-3, in particular).  The ’994 publication teaches formulating the dendritic cells with IL-2 (i.e. a cytokine, see paragraph 229, in particular).  

 The ‘251 publication teaches that methods for formulating dendritic cells for in vivo admisntration are known to those of skill in the art, and include suspending (i.e. adding) the cells in autologous plasma and 10% dextrose for administration to a patient (i.e. 90% plasma on a volume basis, see paragraph 121, in particular).  The ‘251 publication teaches that the formulation for administration can include a sterile suspension or solution including stabilizers and cytokines such as IL-2 (see paragraph 122 and 125, in particular).  
The ‘956 publication teaches that cells for therapeutic administration may be stored for a short term period of up to 24 hours at a temperature of 4 degrees in a medium comprising blood plasma of 50% (see page 1-3, in particular).   The ‘956 publication teaches that it provides a simple and inexpensive method of storing human cells without any problems associated with freezing and thawing (i.e. without storing at less than zero degrees C, see page 1, in particular).  While the ‘956 publication does not explicitly mention dendritic cells, as taught by the ‘869 publication, dendritic cells for in vivo administration can be suspended in a liquid and stored on ice until required for administration to a subject (i.e. at temperatures of around 4 degrees for short term timeframes, see paragraphs 65-69, in particular).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the plasma concentration in the dendritic cell formulations of the ‘994 publication or the ‘990 patent, and a concentration of greater than 40% would be well within the purview of the ordinary artisan as taught by the ‘995 publication.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, as taught by Chen et al., plasma comprises insulin. Therefore, the liquid formulations comprising autologous plasma made obvious above would comprise insulin and the method above involves adding the dendritic cells into a liquid formulation containing insulin. Furthermore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of the ‘956 

No claim is allowed.  

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644